                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 MATTHEW AGUILAR,                           )
                                            )
       Plaintiff,                           )
                                            )
         v.                                 ) No. 18 CV 7098
                                            )
 CITY OF CHICAGO, and CHICAGO               ) Judge DURKIN
 POLICE OFFICER ERIC DURON and              )
 UNKNOWN CITY OF CHICAGO                    )
 POLICE OFFICERS                            )
                                            )
       Defendants.                          )

                          PARTIES’ JOINT STATUS REPORT

       NOW COME the Parties, by and through their respective counsel, pursuant to

Dkt. 89, providing a Joint Status Report, as follows:

I.     WRITTEN DISCOVERY

          •   Parties had previously tendered and answered written discovery.
          •   Defendants tendered additional written discovery to Marley Aguilar
              (administrator) on 30 September 2020.

II.    DEPOSITIONS SCHEDULED

          •   Matthew Aguilar – 14 October 2020
          •   Defendant Duron – 15 October 2020

III.   DEPOSITIONS TO BE SCHEDULED
         • Marley Aguilar
         • Janaan Zulevic, Star #16999
         • Sergio Simental, Star #8765
         • Giovanni Gonzalez, Star # 8229
         • Joshea R. Bernson, Star #15360
         • Brian Cahill, Star # 19478
         • Jeffrey Weber, Star # 13854
         • Sgt. Patrick Darling, Star # 1321
             •   Officer Fenner
             •   Officer Riley
             •   Officer Kirschnick
             •   Paramedic John Waters, Jr.,
             •   Paramedic Annette Cioch
             •   Dr. Slobodkin or Malati Vadapalli Sekaran, Mt. Sinai Hospital
             •   Theresa Lie-Nemeth or David Morris, MD, Schwab Rehabilitation
                 HospitalCharlene Clark
             •   Brad Clark
             •   Martin Aguilar
             •   Damien Gonzalez

     IV.     STATUS OF BRIEFING ON UNRESOLVED MOTIONS

             There are no pending motions.

V.         STATUS OF SETTLEMENT

         Plaintiff has tendered a settlement demand. Defendants are currently
evaluating Plaintiff’s most recent demand.

           VI. HEARING REQUEST

             At this time, the parties do not request a hearing.



Dated: 2 October 2020                               Respectfully Submitted,




                                             By:    /s/ Jeanette Samuels
                                                             One of Plaintiff’s Attorneys

                                             SHILLER PREYAR JARARD & SAMUELS
                                             601 South California Avenue
                                             Chicago, Illinois 60612
                                             T: 312-226-4590
                                             F: 773-346-1221
                                             E: sam@chicivilrights.com

                                             /s/Dortricia Penn
                                             Dortricia Penn
Assistant Corporation Counsel

Gregory Beck, Assistant Corporation Counsel
Supervisor
Michele M. McGee, Assistant Corporation Counsel
City of Chicago, Department of Law
30 N. LaSalle St., Suite 900
Chicago, Illinois 60602
Ph: (312) 742-0234
Email: Dortricia Penn@cityofchicago.org
Attorneys for Defendant Eric Duron

MARK A. FLESSNER
Corporation Counsel for the City of Chicago

By: /s/ Cheryl L. Friedman
Cheryl L. Friedman
Assistant Corporation Counsel

Iris Y. Chavira, Assistant Corporation Counsel
Supervisor
City of Chicago, Department of Law
30 N. LaSalle St., Suite 900
Chicago, Illinois 60602
Ph: (312) 744-4038
Email: cheryl.friedman2@cityofchicago.org
Attorneys for Defendant City of Chicago
